DETAILED ACTION
	This Office action is based on the amendments filed November 12, 2020 and the request for continued examination filed January 14, 2021.  Claims 1, 15, and 20 have been amended; claims 1-20 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on November 12, 2020 has been entered.

Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance:
The claims are allowed because the prior art fails to disclose, either singly or in combination, the claimed surgical drape comprising a sleeve consisting of a tubular wall extending continuously along a longitudinal axis from a first end to a second end, the sleeve having a first length along the longitudinal axis extending from the first end the second end, the wall comprising an inner surface defining a cavity, a first opening at the first end, and a second opening at the second end being coaxial with the first opening, a seal or gasket permanently coupled directly to the first end such that the seal or gasket is connectable with a body surface to define a sterile region, and a draping permanently coupled directly to the second end, the draping having a second length along a transverse axis extending perpendicular to the longitudinal axis, the second length extending from the second end to an outer perimeter of the draping and being greater than the first length in combination with the other claimed limitations.


Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached on Monday - Friday, 9am - 4pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        2/25/2021